[logo.jpg]

 


Mr. Michael McGuinness
36 Aldom Circle
West Caldwell, New Jersey 07006


 
Dear Michael:
 
Reference is made to the Employment Agreement dated as of July 7, 2006 by and
between Manhattan Pharmaceuticals, Inc. (the “Company”) and you (the “Employment
Agreement”).  Unless otherwise provided herein, capitalized terms shall have the
meaning assigned thereto under the Employment Agreement.


This will confirm that, notwithstanding that Section 2 of the Employment
Agreement required that the parties agree in writing to extend the Term in
writing and that no such writing has occurred, the Term of the Employment
Agreement has nonetheless been extended for Additional Terms by the
parties.  Accordingly, the current Term of the Employment Agreement commenced on
July 10, 2011 and will expire on July 9, 2012.


Notwithstanding the foregoing, this will confirm our agreement that the Term of
the Employment Agreement will expire, and your employment with the Company will
end, on the earlier of (i) the current Term (which expires July 9, 2012), unless
the Company notifies you of its desire to extend the Term for an additional
twelve months at least ninety (90) days prior to the expiration of the Term,
(ii) the termination of your employment in accordance with Section 8 of the
Employment Agreement, or (iii) the date on which the closing of the transaction
referenced in the Letter of Intent dated November 23, 2011 between TG
Therapeutics Inc. and the Company (the “LOI”) occurs (the “Closing”).


From the date hereof through the date of the termination of your employment,
your Base Salary will be $285,000 per annum payable in semi-monthly payments of
$11,875 each; provided, however, that $6,875 of each such semi-monthly payment
(commencing with the payroll period ending November 30, 2011) will be withheld,
accumulated and paid on the completion of a financing of an amount sufficient to
exercise the License Option (as defined in the LOI).


Notwithstanding anything set forth in the Employment Agreement to the contrary,
for purposes of Sections 9(c) and 9(d) of the Employment Agreement, instead of
continuing to pay you your annualized Base Salary for a period of six (6)
months, you will, in the event of a termination of your employment pursuant to
the terms and conditions of Sections 9(c) or 9(d) of the Employment Agreement,
be paid severance in the amount of $142,500 (i.e., six months’ Base
Salary).    Payment of severance will be conditional upon you signing and not
revoking a general release of claims and covenant not to sue.  In each case, as
applicable, such severance amount will be paid to you in a six equal
semi-monthly payments beginning with the first regular payday following the date
on which your “separation from service” (within the meaning of Section 409A of
the Internal revenue Code of 1986, as amended (the “Code”)) with the Company
occurs.  Notwithstanding Sections 9(c) and 9(d) of the Employment Agreement, you
will not, be provided with Fringe Benefits for any period following your
termination of employment with the Company.
 
 
48 Wall Street, Suite 1100, New York, NY  10005 USA
 
 

--------------------------------------------------------------------------------

 
[logo.jpg]

 
You agree that following your termination of employment, you will provide up to
100 hours of consulting services through March 31, 2012 to the Company at no
charge to the Company and


that any consulting services in excess of 100 hours through March 31, 2012 and
any consulting services rendered subsequent to March 31, 2012 will be performed
pursuant to the Consulting Agreement attached herewith as Exhibit A (the
“Consulting Agreement”).


Section 6(a) (regarding non-competition restrictions) shall not apply following
the termination of your employment with the Company.


Except as modified by this letter, the Employment Agreement will remain in
effect.  The provisions of Section 10 of the Employment Agreement shall apply to
the Employment Agreement as amended by this letter.


To evidence your acceptance of, and agreement with, the terms set forth herein,
please execute this letter where indicated below and return it to me at your
earliest opportunity.


Regards,


Very truly yours,
 

 
TG Therapeutics, Inc.
         
By:
S:/ Michael S. Weiss
     
Name: Michael S. Weiss
     
Title: CEO, Executive Chairman & President
                 
Opus Point Partners
         
By:
S:/ Michael S. Weiss
     
Name: Michael S. Weiss
     
Title: Manager
                   
Manhattan Pharmaceuticals, Inc.
         
By:
S:/ Douglas Abel
     
Name: Douglas Abel
     
Title: Chairman of the Board of Directors
       



 
Agreed and accepted this 15th day
 
of December, 2011
 
 
S:/ Michael McGuinness
 
Michael McGuinness
 


 
48 Wall Street, Suite 1100, New York, NY  10005 USA
 
 

--------------------------------------------------------------------------------

 